ORDER

PER CURIAM:
Patrick J. Steward appeals the dismissal of his cause of action against Professional Gym for lack of jurisdiction over a properly named defendant with service in accordance with the Missouri Rules of Civil Procedure. On appeal, Mr. Steward claims that the trial court erred in dismissing his petition since the caption of his petition ensured that all persons responsible for his injuries were named. Alternatively, he argues that the trial court erred in dismissing his petition without giving him the opportunity to amend his petition. This court finds that Mr. Steward failed to name a proper party defendant in his petition. Further, Mr. Steward has provided no facts to show that an amended petition could cure the inadequacy of his petition. Since a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment of the trial court is affirmed. Rule 84.16(b).